DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on January 14, 2021.
Claims 36-37 have been amended. 
Claims 21-40 have been examined. Claims 21-40 are allowed (Renumbered to claims 1-20).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The rejection of claims 1-23 on the ground of nonstatutory double patenting is withdrawn in view of the terminal disclaimer filed on January 14, 2021.

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 21, 29 and 36 (Renumbered to claims 1, 9 and 16) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in In claim 21:
“memory circuits configured to store a remap data structure that includes a map of logical addresses to physical addresses for each of a plurality of firmware versions stored in a memory cell array of the memory device, wherein the memory cell array is configured to store a first firmware version at a first set of physical addresses and a second firmware version at a second set of physical addresses, wherein the first set of physical addresses do not overlap with the second set of physical addresses; and
a status section configured to identify one of the maps as a live map for the memory device, wherein the memory cell array and the remap data structure are formed with a same integrated circuit substrate”

  	In claim 29:
“placing a logical address to physical address mapping for the new firmware image into a remap data structure stored in memory circuits of the memory device, wherein the remap data structure includes a logical address to physical address mapping for the current firmware image; and
providing a first status value to indicate that the logical address to physical address mapping for the new firmware image is a valid firmware image and a second status value to indicate that the logical address to physical address mapping for the current firmware image is an invalid firmware image.”

  	In claim 36:
“a nonvolatile memory device including a memory cell array configured to store different firmware images that are accessible via different physical addresses, a mapping section configured to store a logical address to physical address mapping[s] for each of the different firmware images, and a status section configured to store data identifying a first firmware image to be accessed by the system;
a processor circuit configured to execute instructions to place the second firmware image in the memory cell array without disturbing the first firmware image stored in the memory cell array, place logical address to physical address mapping for the second firmware image in the mapping section, and cause the status section to indicate a switch from use of the first firmware image to use of the second firmware image, wherein the logical address to physical address mapping for the second firmware image is to be used to access the second firmware image.”

The following prior art references being made of record were found to be relevant to allowed independent claims 21, 29 and 36. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.Gerhart et al. (US Pub. No. 2016/0210132)  	Gerhart set forth a method for managing firmware versions for a storage device. A storage device includes a memory and a controller. The controller is configured to execute a first version of a firmware, receive information for a second version of a firmware that is different from the first version, determine, based on the information for the second version of the firmware, whether the version of the second version of the firmware is stored in a system area of the memory, responsive to determining that the second version of the firmware is stored in the system area, load the second version of the firmware. However, Gerhart does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 29 and 36. 

  	Gusev et al. (US Pub. No. 2018/0067800)  	Gusev set forth a method for managing firmware in a non-volatile memory system having a multi-processor controller. The controller may be configured with a plurality of processors. Each of the plurality of processors may retrieve and check the integrity of firmware for a respective one of the other processors while the processor engaged in checking the respective one of the other processors is in an idle state. However, Gusev does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 29 and 36. 

   	
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192